RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206
        ELECTRONIC CITATION: 2000 FED App. 0189P (6th Cir.)
                    File Name: 00a0189p.06


UNITED STATES COURT OF APPEALS
                  FOR THE SIXTH CIRCUIT
                    _________________


                                 ;
                                  
 In re: WILBUR G.

                      Debtor. 
 WESTBERRY,
                                  
 ________________________ 
                                      No. 98-6779

                                  
                                   >
 INTERNAL REVENUE SERVICE, 
                     Appellee, 
                                  
                                  
                                  
            v.
                                  
 WILBUR G. WESTBERRY,             
                    Appellant. 
                                  
                                  
                                 1
      Appeal from the United States District Court
    for the Middle District of Tennessee at Nashville.
    No. 98-00438—Todd J. Campbell, District Judge.
                   Argued: February 1, 2000
                Decided and Filed: June 6, 2000
Before: COLE and CLAY, Circuit Judges; BELL, District
                    Judge.*

    *
     The Honorable Robert Holmes Bell, United States District Judge for
the Western District of Michigan, sitting by designation.

                                  1
2      In re Westberry                            No. 98-6779

                     _________________
                          COUNSEL
ARGUED: Mark H. Westlake, WESTLAKE & MARSDEN,
Nashville, Tennessee, for Appellant. A. Wray Muoio, TAX
DIVISION, DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee. ON BRIEF: Mark H. Westlake,
WESTLAKE & MARSDEN, Nashville, Tennessee, for
Appellant.     A. Wray Muoio, TAX DIVISION,
DEPARTMENT OF JUSTICE, Washington, D.C., David
English Carmack, U.S. DEPARTMENT OF JUSTICE,
APPELLATE SECTION TAX DIVISION, Washington, D.C.,
for Appellee.
                     _________________
                         OPINION
                     _________________
  R. GUY COLE, JR., Circuit Judge. The sole issue
presented in this appeal is whether federal income and self-
employment taxes should be considered consumer debt for
purposes of 11 U.S.C. § 1301, the codebtor stay set forth in
the Bankruptcy Code. For the reasons that follow, we hold
that these taxes are not consumer debt and, therefore,
AFFIRM the judgment of the district court.
                               I.
  The facts are stipulated by the parties. The following
version is taken from the decision of the bankruptcy court:
       Wilbur G. Westberry filed Chapter 13 on November 5,
    1997. The debtor and his nonfiling spouse jointly owed
    federal taxes for 1988 of $34,525.02. The debtor’s plan
    proposed to pay the taxes in full in three years. The IRS
    began collection against the nonfiling codebtor by
    serving a notice of levy on her employer. The debtor
    filed a motion to enforce the codebtor stay. The IRS
    objected.
10       In re Westberry                                No. 98-6779       No. 98-6779                              In re Westberry      3

same way), we do not believe our interpretation of the                        The tax debt relates only to income earned in 1988. In
Bankruptcy Code need be constrained by the interpretation of                that year, the debtor was a self-employed insurance
an entirely different statute with a different purpose and                  salesman.      He incurred federal income and
history. See, e.g., United States v. Meade, 175 F.3d 215, 221               self-employment taxes on his earnings. All income
(1st Cir. 1999) (stating that “precedent teaches that the case              earned in 1988 was used by the debtor and his wife for
for construing one statute in a manner similar to another is                personal, family, or household purposes -- to support
weakest when the two have significant differences and, here,                themselves and their three dependents. No business
the appellant seeks to compare    plums with pomegranates”)                 assets were acquired in 1988, except perhaps a
(internal citation omitted).6                                               typewriter, and no money was spent on businesses,
                                                                            investments, or other profit-making activities.
                                 III.
                                                                          In re Westberry, 219 B.R. 976, 977 (Bankr. M.D. Tenn.
  For the forgoing reasons, we AFFIRM the district court’s                1998).
determination that income taxes should not be considered
consumer debt for purposes of the § 1301 codebtor stay.                     The bankruptcy court concluded that income taxes could be
                                                                          consumer debt for purposes of the codebtor stay and that, in
                                                                          this case, because the taxes were incurred “for a personal,
                                                                          family, or household purpose,” the codebtor stay applied. See
                                                                          Westberry, 219 B.R. at 978-79. The IRS appealed.
                                                                             The district court reversed the bankruptcy court, holding
                                                                          that the tax liability at issue was not consumer debt because
                                                                          it was not incurred, but “involuntarily imposed by the
                                                                          government for a public purpose” and resulted “from earning
                                                                          money rather than consumption.” IRS v. Westberry (In re
                                                                          Westberry), No. 3:98-0438 (M.D. Tenn. Nov. 4, 1998).
                                                                          Westberry now appeals the district court’s decision.
                                                                                                        II.
                                                                            The issue presented here, whether federal income taxes
                                                                          should be considered consumer debt for purposes of 11
                                                                          U.S.C. § 1301, is a question of law, which we review de
                                                                          novo. See Investors Credit Corp. v. Batie (In re Batie), 995
F.2d 85, 88 (6th Cir. 1993).

     6
                                                                             The codebtor stay provides that “a creditor may not act . . .
     Because we have determined that income taxes are not consumer        to collect all or any part of a consumer debt of the debtor from
debt under the § 1301 codebtor stay, we need not reach the issue of       any individual that is liable on such debt with the debtor.” 11
whether the Anti-Injunction Act, 26 U.S.C. § 7421(a), prevents
enforcement of the codebtor stay on income taxes. See In re Pressimore,   U.S.C. § 1301. Consumer debt is defined in the Bankruptcy
39 B.R. at 244.                                                           Code as “debt incurred by an individual primarily for a
4       In re Westberry                              No. 98-6779       No. 98-6779                                       In re Westberry           9

personal, family, or household purpose.” 11 U.S.C. § 101(8).           the consumer protection statutes upon which the Bankruptcy
Westberry argues that the stay should apply to prevent the IRS         Code’s definition of consumer debt was derived. See id. at
from attempting to collect from his wife,1 the codebtor on the         1054-55. The profit motive analysis is used, and is clearly
1988 taxes because, as stipulated, the money that should have          appropriate, to determine whether a debt falls outside the
been paid in taxes was used for family and household                   category of consumer debt. There is nothing inherent in this
purposes.                                                              test, or direction from the Bankruptcy Code to suggest, that
                                                                       the test defines the only category of non-consumer debt.
  This is an issue of first impression for our circuit as well as      Therefore, while the profit motive analysis may assist in the
the federal courts of appeals in general. Almost without               determination of which debts are not consumer debt, it does
exception, the bankruptcy courts that have addressed this              not prohibit other debts from falling outside of the category of
question have determined that tax debt should not be                   consumer debt. See Marshalek, 158 B.R. at 706 (“The profit
considered consumer debt for purposes of the codebtor stay.            motive test is normally applied to cases involving
See, e.g., In re Stovall, 209 B.R. 849, 854 (Bankr. E.D. Va.           expenditures. . . . An inability to classify a particular debt as
1997); In re Dye, 190 B.R. 566, 567 (Bankr. N.D. Ill. 1995);           a business debt does not automatically relegate it to the status
In re Marshalek, 158 B.R. 704, 706 (Bankr. N.D. Ohio 1993);            of consumer debt.”). But see Kestell v. Kestell (In re Kestell),
In re Greene, 157 B.R. 496, 497 (Bankr. S.D. Ga. 1993);                99 F.3d 146, 149 (4th Cir. 1996) (using the test to determine
Goldsby v. United States (In re Goldsby), 135 B.R. 611, 613-           that because debt was not business debt, it was consumer
15 (Bankr. E.D. Ark. 1992); In re Reiter, 126 B.R. 961                 debt).
(Bankr. W.D. Texas 1991); Harrison v. Internal Revenue
Service (In re Harrison), 82 B.R. 557, 558 (Bankr. D. Colo.              Westberry also argues that income tax debt has been
1987); Pressimone v. Internal Revenue Service (In re                   deemed personal debt for purposes of the Tax Code and,
Pressimone), 39 B.R. 240, 244 (N.D.N.Y. 1984). We find the             therefore, the same      classification should hold under the
weight of these opinions and their reasoning persuasive.               Bankruptcy Code.5 For example, he cites the IRS regulation
                                                                       that classifies interest on income tax debt as personal interest,
   First, a tax debt is “incurred” differently from a consumer         which cannot be deducted, to support his argument. See 26
debt. Although it is true that tax debts may be incurred under         C.F.R. § 1.163.9T(b)(2)(i)(A). Absent any indication from
the Bankruptcy Code, this incurrence is not voluntary on the           Congress, see, e.g., Trans World Airlines, Inc. v. Thurston,
part of the taxpayer. See Reiter, 126 B.R. at 964; see also            469 U.S. 111, 126 (1985) (using prior interpretations of an
Marshalek, 158 B.R. at 706 (stating that “volition is essential”       Fair Labor Standards Act provision to interpret language in
to a classification as consumer debt in finding that a vehicular       the Age Discrimination in Employment Act because Congress
accident judgment was not consumer debt under Chapter 7).              showed detailed knowledge of the FLSA when enacting the
We may at least hope to choose to incur consumer debt; its             ADEA) or obvious similarity of language or purpose between
certainty being nothing like death and taxes. See Letter from          these statutory provisions, see, e.g., Northcross v. Board of
Benjamin Franklin to Jean-Baptiste Le Roy (Nov. 13, 1789).             Educ. of the Memphis City Schs., 412 U.S. 427, 428 (1973)
                                                                       (noting that a similarity of language and a “common raison
                                                                       d’etre” indicate that two statutes should be interpreted in the

                                                                           5
    1                                                                        Westberry does not argue that these statutes are in conflict, which
     At the time of trial, the debtor and his wife had separated and   would, of course, require us to interpret the statutes so as to give effect to
maintained separate households.                                        each law.
8       In re Westberry                                  No. 98-6779        No. 98-6779                             In re Westberry      5

that cases under these    similarly worded statutes guide our                  Second, consumer debt is incurred for personal or
analysis of this issue.4 Congress did not indicate, through the             household purposes, as stated in the statute, while taxes are
legislative history of § 1301, whether it intended to include               incurred for a public purpose. See Stovall, 209 B.R. at 854
taxes under the codebtor stay.                                              (stating that taxes are “imposed by a government for the
                                                                            public welfare” in the course of finding that unpaid personal
  This distinctive treatment of taxes under the Bankruptcy                  property tax on the debtor’s car was not consumer debt for
Code, as well as the distinctions between tax debt and                      purposes of the codebtor stay). The Supreme Court has long
consumer debt, indicate that the profit motive test, which was              noted, in other contexts, the public purpose of the imposition
used by the bankruptcy court in this case, is not determinative             of taxes. See, e.g., Loan Assoc. v. Topeka, 87 U.S. 655, 664
of this issue. The profit motive test determines that debt is               (1874) (“We have established . . . beyond cavil that there can
not consumer debt if the debt was “incurred with an eye                     be no lawful tax which is not laid for a public purpose.”).
toward profit.” In re Booth, 858 F.2d 1051, 1055 (5th Cir.
1988). This test was derived from a similar test used under                    Third, taxes arise from the earning of money, while
                                                                            consumer debt results from its consumption. See Greene, 157
B.R. at 497; Harrison, 82 B.R. at 558; Pressimone, 39 B.R.
                                                                            at 244. Different events give rise to tax debt than to consumer
are primarily for personal, family, or household purposes”); 15 U.S.C.      debt – Westberry’s obligation to the IRS arose from the
§ 1602(h) (defining, under the Truth in Lending Act, a “consumer loan”      earning of income, not from his expenditure on personal and
as “[a transaction] in which the party to whom credit is offered or         family items.
extended is a natural person, and the money, property, or services which
are the subject of the transaction are primarily for personal, family, or
household purposes”).                                                         Finally, unlike taxes, consumer debt normally involves the
                                                                            extension of credit.
    4
      We note that at least two sister circuits have suggested that taxes
should not be considered “debt” under the Fair Debt Collection Practices      The sum of these material differences leads us to conclude
Act. For example, Beggs v. Rossi, 145 F.3d 511, 512 (2d Cir. 1998),         that Westberry’s tax debts cannot be considered consumer
states:                                                                     debt for purposes of the § 1301 codebtor stay.
     The [Fair Debt Collection Practices Act] defines a “debt” as
     “any obligation or alleged obligation of a consumer to pay               Westberry contends that In re Whitelock, 122 B.R. 582
     money arising out of a transaction in which the money, property,
     insurance, or services which are the subject of the transaction are    (Bankr. D. Utah 1990) counsels us to decide otherwise. We
     primarily for personal, family, or household purposes, whether         disagree. In Whitelock, the debtor took out a loan from First
     or not such obligation has been reduced to judgment.” 15 U.S.C.        Security Financial (FSF), secured by his mother’s single
     § 1692a(5). In determining that the personal property taxes at         family home, to pay an IRS liability. See id. at 584. The
     issue in this case are not “debts” within the meaning of the           debtor then took out a second note to pay off the first note;
     FDCPA, the district court relied principally upon the decision of
     the Court of Appeals for the Third Circuit in Staub v. Harris,         this second note was secured by a deed of trust on the same
     626 F.2d 275 (3d Cir. 1980). In Staub, the Third Circuit held          residence. See id. at 585-86. The debtor filed for bankruptcy
     that “at a minimum, the statute contemplates that the debt has         under Chapter 13 approximately three months later. See id.
     arisen as a result of the rendition of a service or purchase of        The bankruptcy court found that these obligations secured by
     property or other item of value. The relationship between              real property may be considered consumer debt, despite some
     taxpayer and taxing authority does not encompass that type of          language in the legislative history of § 101(7) – the precursor
     pro tanto exchange which the statutory definition envisages.” Id.
     at 278. We agree with the district court that Staub is persuasive      to § 101(8) -- which states that consumer debt does not
     authority and is dispositive in this case.                             include debt secured by real property. See id. at 587 (quoting
6       In re Westberry                                    No. 98-6779        No. 98-6779                                    In re Westberry         7

124 Cong. Rec. H11,090 (daily ed. Sept. 28, 1978) (statement                  clearly treated tax debt differently from other debts, including
of Rep. Edwards); 124 Cong. Rec. S17,406 (daily ed. Oct. 6,                   consumer debt. For example, certain tax debts are not
1978) (statement of Sen. DeConcini)). The court looked to                     dischargeable in bankruptcy, based partially on an assessment
the purpose of the debt, concluding that the second loan,                     of the importance of the collection of tax revenue. See 11
which was used to pay off the first loan that payed the IRS                   U.S.C. § 523(a)(1) (nondischargeability of certain tax debts);
debt, served “a family or household purpose.” Id. at 587. The                 see also 146 Cong. Rec. S167-05 at *S178 (daily ed. Feb. 1,
court assumed that the debt was either consumer or business                   2000) (statement of Sen. Levin) (quoting National Bankruptcy
and, because there was “no substantial indication that the                    Review Commission Final Report, Chapter 1: Consumer
repayment of the FSF debt was in any manner business                          Bankruptcy (1997)) (“Other debts are excepted from
related,” it was, therefore, consumer debt. Id. Whitelock is                  discharge because of the inherent nature of the obligation,
distinguishable from the present case because the debt was                    without regard to any culpability of the debtor. Regardless of
only indirectly incurred to cover the IRS liability, not directly             the debtor’s good faith, for example, . . . many tax claims
incurred as in this case. Further, Whitelock, in dictum,                      remain nondischargeable. Society’s interest in excepting
approvingly quotes two cases which find that tax debt is not                  those debts from discharge outweigh the debtor’s need for a
consumer debt. See Whitelock, 122 B.R. at 587 n.8 (citing                     fresh economic start.”); Bruning v. United States, 376 U.S.
Harrison, 82 B.R. at 558; Pressimone, 39 B.R. at 245).                        358, 361 (1964) (noting, in the context of an application of a
                                                                              provision of the prior Bankruptcy Code relating to tax debt,
  In order to determine the meaning of consumer debt, we                      that the provision “demonstrates congressional judgment that
also examine the “language and design of the statute as a                     certain problems -- e.g., those of financing government --
whole.” Schroyer v. Frankel, 197 F.3d 1170, 1174 (6th Cir.                    override the value of giving the debtor a wholly fresh start.”).
1999).2 Throughout the Bankruptcy Code, Congress has                          In addition, tax debts are given a privileged status relative to
                                                                              certain other debts. See, e.g., 11 U.S.C. § 507(a)(8).

    2                                                                            We note that although we have analyzed whether taxes are
       This court has not interpreted the “consumer debt” language of the     consumer debt based on the plain language and meaning of
Bankruptcy Code, even in other contexts within the Code. See Cohen v.         the statute, see Zolg v. Kelly (In re Kelly), 841 F.2d 908, 912
De la Cruz, 523 U.S. 213, 220 (1998) (noting the “presumption that
equivalent words have equivalent meaning when repeated in the same            (9th Cir. 1988) (stating that consumer debt capable of plain
statute”). Our sister circuits have examined the “consumer debt”              meaning interpretation); Reiter, 126 B.R. 961, 964 (finding no
language, as applied to other sections of the Code, but not with respect to   need to resort to legislative history to determine if taxes were
tax debts. See Stewart v. United State Trustee (In re Stewart), 175 F.3d      consumer debt under § 1301), even if we were to find the
796 (10th Cir. 1999) (finding that a Chapter 7 debtor’s funds were put to     statutory language ambiguous, the legislative history is not
household living expenses and, therefore, were consumer debts); Kestell       decisive of this issue. The Bankruptcy Code’s definition of
v. Kestell (In re Kestell), 99 F.3d 146 (4th Cir. 1996) (determining, under
a profit motive test, that money owed to the debtor’s former wife from a      “consumer debt” is derived from consumer protection laws.
divorce judgment was consumer debt for purposes of § 707); Burns v.           See S. Rep. No. 95-989 at        22 (1978), reprinted in 1978
Citizens Nat’l Bank (In re Burns), 894 F.2d 361 (10th Cir. 1990) (finding     U.S.C.C.A.N. 5787, 5808.3 Westberry makes no argument
that loans taken out to play the stock market were not consumer debt, for
purposes of determining whether attorney fees should be provided under
11 U.S.C. § 523(d)); Zolg v. Kelly (In re Kelly), 841 F.2d 908, 913 (9th          3
Cir. 1988) (finding, in a § 707(b) case, that attorney fees were consumer          See 15 U.S.C. § 1692(a) (defining “debt,” under the Fair Debt
debt because the suit was begun “for the purpose of recovering money          Collection Practices Act, as “any obligation or alleged obligation of a
allegedly overpaid in purchasing their home”); In re Booth, 858 F.2d 1051     consumer to pay money arising out of a transaction in which the money,
(5th Cir. 1988). These cases do not change or detract from our analysis.      property, insurance, or services which are the subject of the transaction